Motion granted and Abatement Order filed March 31, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00416-CR
                                ____________

                 GARRETT HOUSTON HANNES, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 20-DCR-093173

                            ABATEMENT ORDER

      On September 20, 2021, this court issued a letter to appellant stating that
because the record indicated this was a plea-bargain case, this court lacked
jurisdiction over his appeal in which appellant waived his right to appeal and the
trial court suspended the imposition of the sentence and placed appellant on
community supervision. See Tex. Code Crim. Proc. Ann. art 42A.053(a); Tex. R.
App. P. 25.2(a)(2). After appellant indicated his desire to prove this court had
jurisdiction, new counsel was appointed for appellant.

                                         1
      On March 14, 2022, appellant’s counsel filed a motion to abate the appeal.
The motion sets out counsel’s efforts to clarify whether there was any basis for
continuing the appeal despite appellant’s plea bargain. The motion indicates that
although counsel has contacted the trial court and multiple attorneys who were
involved with appellant’s trial court proceedings and has further reviewed the
record for this case, he has not located any irregularities regarding appellant’s plea.
However, although appellant’s counsel has attempted to contact appellant on
numerous occasions by multiple means, appellant has not responded to counsel’s
efforts. Counsel accordingly seeks an abatement to give him a further opportunity
to establish contact with appellant and determine a basis for the appeal.

      As counsel’s motion has merit, the court hereby GRANTS the motion and
abates the case for thirty days from the date of this order. However, as it appears
counsel’s inability to demonstrate this court has jurisdiction over this appeal is
attributable to appellant personally, no further abatement or other extension will be
granted absent extraordinary circumstances.         In the event appellant cannot
demonstrate that this court has jurisdiction over his appeal by the end of the
abatement period, the appeal may be dismissed for want of jurisdiction.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket for thirty days from the date of this order. The appeal will be
reinstated on this court’s active docket at that time, or when the parties file a
motion to dismiss the appeal or other dispositive motion. The court will also
consider an appropriate motion to reinstate the appeal filed by any party, or the
court may reinstate the appeal on its own motion.

                                   PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.


                                          2